Citation Nr: 1423793	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips.

2.  Entitlement to service connection for lumbar spine disability, to include as secondary to a bilateral hip disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to disability of the lumbar spine and bilateral hip.

4.  Entitlement to service-connection for the residuals of a puncture wound to the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

These matters are on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  At that hearing, he submitted additional evidence with a waiver of RO adjudication.  The record was also held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  Thereafter, in June 2012, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran contends that he has bilateral hip, lumbar and cervical spine, and left thigh disabilities that are related to an in-service incident during which he became pinned between a wall of a tank and a drum.  He further contends that his lumbar spine disability is secondary to his bilateral hip disability and that his cervical spine disability is related to his lumbar spine and bilateral hip disabilities.

The STRs include an August 1970 statement of medical examination and duty status which corroborates the Veteran's account.  An August 1970 clinical note indicates that the Veteran sustained a severe contusion and puncture wound of the left thigh.  A September 1970 X-ray examination of the hips and pelvis was normal.  These records are silent for any treatment or diagnoses of lumbar or cervical spine disabilities.

On VA Disability Benefits Questionnaire examinations in June 2010, the examiner diagnosed osteoarthritis of the bilateral hip, degenerative of the lumbar or lumbosacral intervertebral disc, and scarring from a puncture wound of the left thigh.  In a November 2011 addendum, the examiner opined that the Veteran's low back condition and left and right hip disability was less likely than not incurred in or caused by his service.  He commented that while the Veteran's statements were "appreciated and valid, specific timing is not indicated on the Veteran's symptoms..." and that there was "no clear-cut nexus" between the Veteran's low back and bilateral hip conditions and his service.  Because the VA examiner seemingly discounted the Veteran's lay history pertaining to the incurrence of a lumbar spine and bilateral hip disability, the November 2011 opinion is inadequate for adjudication purposes.  Moreover, the examiner did not provide an opinion regarding the Veteran's left thigh or an examination or opinion regarding the Veteran's cervical spine.  On Remand, the Veteran should be provided another VA examination and a second opinion should be obtained concerning whether the Veteran has any bilateral hip, lumbar and cervical spine, and left thigh disabilities that are related to his active service.  See, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159 (2013).
In June 2012, the Veteran testified that he received treatment of his disabilities at "Perm Hospital" and at "Mel's Clinic"/Dr. Robinson.  His testimony also indicated VA treatment.  However, no VA treatment records have been associated with the paper claims file or electronic file.  Accordingly, any outstanding VA and private treatment records, if extant, must be secured on Remand and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for his bilateral hip, lumbar and cervical spine, and left thigh disabilities, to include "Perm Hospital," "Mel's Clinic"/Dr. Robinson."  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All efforts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain the Veteran's VA treatment records. If such records do not exist or are otherwise not available after reasonable efforts, such circumstances shall be fully documented in the claims file.

2.  On completion of the above, schedule appropriate VA examinations by an examiner other than the June 2010 VA examiner to address the nature and etiology of any current bilateral hip, lumbar and cervical spine, and left thigh disabilities.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any current bilateral hip, lumbar and cervical spine, and left thigh disabilities.

(b)  Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, October 2011 informal conference report, and June 2012 hearing transcript.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

